            Case 2:20-cv-00240-TOR                  ECF No. 29           filed 04/27/21     PageID.469 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

          VMRD, INC. a Washington corporation,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No.      2:20-CV-0240-TOR
                                                                     )
     PIVETDX, INC., a Washington corporation, et al.,                )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action and all the claims and counterclaims herein, are
               DISMISSED with prejudice and without an award of fees or costs to any of the Parties.



This action was (check one):

’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                             on the parties' stipulation ECF No. 27.




Date:      April 27, 2021                                                    CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                           (By) Deputy Clerk

                                                                             Linda L. Hansen
